Citation Nr: 0724571	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  03-05 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an earlier effective date of June 10, 1991, 
for additional compensation based on recognition of a 
dependent child.


REPRESENTATION

Appellant represented by:	Mary R. Amos, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Attorney


ATTORNEY FOR THE BOARD

M. McBrine, Counsel

INTRODUCTION

The veteran served on active duty from September 1973 to May 
1990.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, that denied the veteran's claim of 
entitlement to an earlier effective date of June 10, 1991, 
for additional compensation based on recognition of a 
dependent child.  A hearing before the undersigned Veterans 
Law Judge was held in February 2003.  This appeal was 
remanded for additional development in July 2004.  That 
development having been completed, this claim now returns 
before the Board.


FINDINGS OF FACT

1.  The RO was first notified of the existence of the 
veteran's dependent child, K, in a statement received at the 
RO on March 14, 2001.

2.  The veteran's earliest claim for additional compensation 
benefits based on the dependent child K was received by the 
RO on March 14, 2001.

3. The first day of the month following the date the written 
claim for additional compensation benefits based on a 
dependent spouse was received is April 1, 2001.


CONCLUSION OF LAW

An effective date prior to March 14, 2001, for additional 
compensation benefits because of the veteran's dependent 
child is not warranted.  38 U.S.C.A. §§ 1115, 5102, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.401 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that an earlier 
effective date is warranted for additional compensation based 
on recognition of a dependent child.  Specifically, the 
veteran was granted an effective date for this of March 14, 
2001, the date of receipt of the first informal claim of 
record noting the existence of the child in question.  The 
veteran argues that the effective should be June 1991, when 
he argues he initially filed a claim for recognition of this 
dependent child.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent 
or more service-connected condition may be entitled to 
additional compensation for a spouse, dependent parents, or 
unmarried children under 18 (or under 23 if attending an 
approved school) or when prior to age 18 the child has become 
permanently incapable of self-support because of mental or 
physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by VA within a 
year from the date of marriage, birth or adoption.  38 
U.S.C.A. § 5110(n).  Regarding additional compensation for 
dependents, the effective date will be the latest of the 
following dates: (1) date of claim; (2) date the dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within a 
year of notification of such rating action; or (4) date of 
commencement of the veteran's award.  38 C.F.R. § 3.401(b).  
The "date of claim" for additional compensation for 
dependents is the date of the veteran's marriage or 
birth/adoption of a child, if evidence of the event is 
received within a year of the event; otherwise, the date 
notice is received of the dependent's existence, if evidence 
is received within a year of notification of such rating 
action.  38 C.F.R. § 3.401(b)(1).  The earliest that the 
additional award of compensation for a dependent spouse can 
occur is the first day of the month following the effective 
date.  38 C.F.R. § 3.31.

Reviewing the evidence of record, there is no statement in 
the veteran's claims file dated any earlier than March 14, 
2001, the current effective date, that indicates even the 
existence of the veteran's dependent child, K.  The veteran 
has reported recently, and in his hearing testimony before 
the Board, that he attempted to file a claim for dependency 
for this child at the same time that he filed a claim for his 
other two children.  However, while claims for dependency for 
the veteran's other two children are of record, again, there 
is no mention of the veteran's child K in the veteran's 
claims file until March 2001.  In fact, although the veteran 
says he told the RO in 1991 that he had an additional child, 
and filled out paperwork to that effect, the Board notes that 
there are numerous letters from the veteran of record, dated 
June, July, and August 1991, in which the veteran clearly 
states he only has two children, those children mentioned on 
his initial claim, not K.  There is no evidence that the 
veteran at any time prior to March 2001 notified the RO of 
the existence of his dependent child K.  As such, the Board 
finds that March 14, 2001, is the later of the date of claim, 
in this case, the date notice is received of the dependent's 
existence, the date the dependency arose, the effective date 
of the qualifying disability rating; or the date of 
commencement of the veteran's award, and as such, is the 
proper effective date of the award for additional 
compensation based on recognition of a dependent child under 
38 C.F.R. § 3.401(b).  

Notwithstanding the veteran's, and his representative's, 
assertions, the Board points out that there is a "presumption 
of regularity" under which it is presumed that government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992).  While Ashley dealt with regularity of procedures 
at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied this presumption of regularity to 
procedures at the RO.  In this case, no clear evidence to the 
contrary has been presented to rebut the presumption of 
regularity.  While the veteran has stated that his paperwork 
from 1991, when he states he initially attempted to file for 
dependency benefits for K, must have been lost, the Board 
points out that other paperwork from that time is of file, 
both sent to the veteran and received from the veteran, and 
there is no indication of a change in address or other 
circumstance which would indicate that the presumption of 
regularity did not apply in this case.  Therefore, the Board 
may conclude that, if the veteran had submitted a claim for 
additional benefits for the veteran's dependent child K at 
that time, that claim would have been properly processed, as 
was the claim for the veteran's other two dependent children.  
The veteran has provided no evidence however in support of 
his statement that he did file such a claim.

The veteran has made many statements in the record expressing 
his belief that he is entitled to retroactive payments dating 
to 1991 because he is the father of this child and has 
faithfully supported her since her birth.  This point is not 
in dispute.  The determining factor in this case has to do 
with the date that VA received notification of the child's 
existence.  As stated above, VA did not receive notice of the 
child's birth within one year of her birth date.  Thus, with 
no evidence presented to indicate that the veteran filed a 
claim for benefits for his dependent child K any earlier than 
March 14, 2001, the Board finds that the preponderance of the 
evidence of record is against a grant of an earlier effective 
date for additional compensation based on recognition of a 
dependent child.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). The notification obligation in this case was 
accomplished by way of letters from the RO to the appellant 
dated in July 2003, August 2003, and November 2004.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant and his representative have been kept apprised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statements of the Case, and 
have been informed of the evidence considered, the pertinent 
laws and regulations, and the rationale for the decisions 
reached in denying the claim.  The appellant and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.


ORDER

Entitlement to an earlier effective date of June 10, 1991, 
for additional compensation based on recognition of a 
dependent child is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


